Case 20-10343-LSS Doc5999 Filed 08/13/21 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC,! Case No. 20-10343 (LSS)
Debtors. (Jointly Administered)
AFFIDAVIT OF SERVICE

 

I, Randy Lowry, am employed by Gmni Agent Solutions, the Court appointed claims and noticing
agent for the Debtor in the above-captioned case. I hereby certify that on August 12, 2021 I caused true
and correct copies of the following document(s) to be served via first-class mail, postage pre-paid to the
names and addresses of the parties listed in Exhibit A:

e Notice of Transferred Claim (re: Docket No. 5790)

Dated: August 12, 2021 hon

Randy Lowry

Omni Agent Solutions

5955 DeSoto Avenue, Suite #100
Woodland Hills, CA 91367

{State of California }

{ } ss.

{County of Los Angeles } s"

Subscribed and sworn to (or affirmed) before me on this _ \ day of , 20 A , by Randy

Lowry, proved to me on the basis of satisfactory evidence to be the person(s) who appeared before me.

 
   
     

 

  
      

—} c = DARLEEN SAHAGUN
Bs Notary Public ~ California
Los Angeles County
Rude Commission 4 2230950
mam, My Comm. Expires Fob 4 1, 2022 :

  

     
    

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows:
Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
75038.
Transferor:

Transferee:

Addressee:

Case 20-10343-LSS Doc 5999 Filed 08/13/21

EXHIBIT A

Lighthouse Document Technologies
250 Montgomery St, Ste 300
San Francisco, CA 94104

Argo Partners

Re: Lighthouse Document Technologies
Attn: Matt Friend

12 W 37" St, St 900

New York, NY 10018

LIGHHOUSE DOCUMENT TECHNOLOGIES
DEPT LA 24291
PASADENA, CA 91183

Page 2 of 2
